Citation Nr: 1137791	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-15 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  The record was held open for 60 days to enable the Veteran to obtain additional private treatment records.  In an April 2011 statement, the Veteran, through his representative, indicated that he had been unable to locate the medical records in question. 


FINDINGS OF FACT

1.  Left ear hearing loss is as likely as not to have had its onset in service or to otherwise be casually related to active service.

2.  The Veteran's tinnitus is causally or etiologically related to his military service or his service-connected bilateral sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection

Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

For the purpose of applying the laws of VA, impaired hearing will be considered a disability when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact. The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the 'positive' evidence in favor of the claim is in relative balance with the weight of the 'negative' evidence against the claim: the Appellant prevails in either event. However, if the weight of the evidence is against the Appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the pendency of the appeal, the RO granted service connection for right ear hearing loss.  See April 2009 Rating Decision.  The Veteran contends that his left ear hearing loss is due to in-service noise exposure from aircraft noise on the flight deck and noise of the catapult in the birthing area.  See March 2009 Notice of Disagreement.  He asserts that he was surrounded by extreme noise for 24 hours a day while on the aircraft carriers and that the noise was so loud he needed to yell at other people to be heard.  See Id.  While the Veteran acknowledges that he was exposed to post-service noise exposure, he asserts that he followed strict noise protection guidelines.  See BVA Hearing Transcript (T.) at 13. 

The Veteran was afforded a VA audio examination in January 2009.  He reported non-military noise exposure from running a logging equipment business for 15 years and working in construction since 1992 mainly doing concrete work.  The Veteran additionally indicated that he was a hunter and did not use ear protection. 
Audiology testing revealed left ear hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  The Veteran had mild to severe sensorineural hearing loss from 1500 Hz. through 8000 Hz. in the left ear.  Additional current VA treatment records reflect a diagnosis of sensorineural hearing loss.  Shedden element (1) is therefore met.

Service treatment records did not show any complaints, findings, or diagnosis of left ear hearing loss.  A shift in right ear hearing acuity, was demonstrated when audiology test results were compared between enlistment and discharge.  Indeed, much of the basis of the award for service connection for right ear hearing loss was the fact that the Veteran demonstrated right hearing loss for VA purposes at discharge.  

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented MOS during his period of active duty.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was a systems maintenance technician.   In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded. 38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to left ear hearing loss.  Accordingly, Shedden element (2) is satisfied as to this claim.

A finding of a nexus between the Veteran's current left ear hearing loss and in-service noise exposure is still needed to satisfy Shedden element (3).  In this case, the January 2009 VA medical opinion is the only opinion of record.  The January 2009 VA examiner opined that the Veteran entered and exited service with normal hearing in the left ear.  He noted that the Veteran's present hearing loss occurred after leaving the service, although the configuration of his hearing loss was consistent with the effects of noise exposure.  He rationalized that since the Veteran had worked in the logging industry for 15 years and reported inconsistent use of ear protection, his hearing loss was most likely caused by occupational noise.  No consideration was given to the Veteran's report of first noticing hearing loss shortly after his service separation.

The Board notes that the January 2009 VA examiner opined that the Veteran's hearing loss was most likely caused by occupational noise exposure.  However, it appears that the January 2009 VA examiner's opinion was influenced by the fact that the Veteran did not exhibit hearing loss in service.  However, this is not the standard for service connection.  The mere fact that a disorder is not demonstrated in service is not detrimental to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  His rationale does not consider the noise exposure the Veteran was exposed to in service, or that right ear hearing loss was clearly demonstrated at discharge.  Significantly, the VA examiner indicated that the Veteran's hearing loss configuration is consistent with the effects of noise exposure.  Because the Board is conceding noise exposure in service, and the January 2009 VA examiner has indicated that the Veteran's current hearing loss is characteristic of noise induced hearing loss, there appears to be a relationship between the Veteran's current disorder and service. 

Moreover, and of significant import, the Board finds the Veteran's statement of first noticing hearing within two (2) years of service discharge to be credible. The Board notes that difficulty hearing is subjective, and the kind of condition to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The undersigned found the Veteran's personal testimony, and that of his wife, to genuine, credible, and consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance"). 

Consequently, on the basis of the above analysis, and after consideration of all of the evidence, the Board finds it is as likely as not that the Veteran's left ear hearing loss is related to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). As such, the appeal is granted.

Tinnitus

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

As to evidence of a current disability, the Board notes that the Veteran was diagnosed with tinnitus at his January 2009 VA examination.  Moreover, pursuant to this decision, the Veteran is now service-connected for bilateral hearing loss. 

As to the element of causation, in a February 2009 rating decision the RO denied service connection for tinnitus citing a negative opinion in the January 2009 VA examination report that, in pertinent part, concluded that the Veteran's tinnitus most likely occurred after leaving the service and was secondary to hearing loss caused by occupational noise.  However, the probative value of this opinion is undermined by the fact that the service treatment records clearly reflect that the Veteran suffered from right ear hearing loss, for VA purposes, in service.  The VA examiner also failed to address the relationship between the Veteran's conceded in-service noise exposure and his tinnitus.  Indeed, it is crucial to note that the audiologist clearly opined that "tinnitus is associated with nerve damage from hearing loss."

The Veteran asserts that his tinnitus is related to his service.  The fact that he has been diagnosed as having bilateral hearing loss and granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id. With regard to the latter, the evidence of record reflects that the Veteran's hearing loss is noise-induced, i.e., a result of his exposure to acoustic trauma during service. In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear. 

The only evidence unfavorable to the claim for service connection in this case consists of the January 2009 VA examination report.  Again, the report has limited probative value as it incorrectly states that the Veteran did not suffer from hearing loss in service, and it does not adequately address the question of there being a potential relationship between the Veteran's tinnitus and his in-service hearing loss and conceded noise exposure.

The positive evidence of record consists of the above-noted provisions from The MERCK Manual, the Veteran's history of service-connected sensorineural hearing loss and the Veteran's own contentions.  The cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss, which the Veteran in this case has been diagnosed with. 

Moreover, the Board has considered the Veteran's consistent statements that he has suffered from tinnitus since service.  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, there is no dispute that Veteran is competent to report symptoms of tinnitus he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

The Board also finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, he consistently provided a history of in-service onset of tinnitus.  In addition to being internally consistent, his statements of continuity of symptomatology since service are also consistent with other evidence of record. Moreover, the undersigned found the Appellant's personal testimony to genuine, credible, and consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance"). 

Thus, the Board concludes that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's tinnitus is as likely the result of his noise exposure in service or associated with his service-connected noise-induced bilateral hearing loss as it is the result of some other factor or factors.  Moreover, the Board finds the Veteran's assertions that he has continuously suffered from tinnitus since service to be credible.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


